DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 2, 4-6, 9-11, 14-17, 20, 21, 23, 24, 26, 27, 32, and 35 are pending. 
Claims 3, 7, 8, 12, 13, 18, 19, 22, 25, 28-31, 33, and 34 were cancelled by a preliminary 
amendment filed on 02/22/2021.
Claims 1, 2, 4, 5, 9, 10, 14-17, 20, 21, 23, 24, 26, 27, 32, and 35 are currently amended by a 
preliminary amendment filed on 02/22/2021.
Claims 1, 2, 4-6, 9-11, 14-17, 20, 21, 23, 24, 26, 27, 32, and 35 have been examined.
Claims 1, 2, 4-6, 9-11, 14-17, 20, 21, 23, 24, 26, 27, 32, and 35 are rejected.

Priority
Priority to 371 PCT/EP2019/060643 filed on 04/25/2019, which claims priority to Brazilian patent application 1020180083244 filed on 04/25/2018 is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/22/2021, 05/31/2022, and 08/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claim 17 is objected to because of the following informalities:  the claim recites a Markush group wherein the species of the Markush group are recited more than once.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “wherein the mucoadhesive polymer comprises one or more of … polysaccharides, acacia, agar, pectin, sodium and calcium alginate, xanthum gum, tragacanth, carrageenan, polypeptides, casein, gelatin, vinyls, polyvinyl alcohol, povidone, carbomer, polyethylene glycol, poloxamer, polyacrylic derivatives, … polyacrylic acid derivatives, chitosan, hyaluronic acid, gellan gum, alginates, carrageenan, gelatin, acacia, gum tragacanth, xanthan gum, poloxamers, polyvinyl alcohol, pyroxylin, polyethylene oxide, and povidone”. Claim 17 is dependent from claim 16. Claim 16 recites “wherein the mucoadhesive polymer is derived from cellulose”. The many of the mucoadhesive polymers recited in claim 17 are not derived from cellulose. Therefore, it appears that claim 17 broadens the scope of claim 16 from which it depends. The claim is therefore indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, 14, 16, 17, 20, 21, 27, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levine et al. (US Patent Application Publication 2003/0114394 A1, Published 06/19/2003) as evidenced by Blanco (US Patent Application Publication 2003/0035850 A1, Published 02/20/2003).
The claims are directed to a topical composition comprising 0.5-10% of a mucoadhesive polymer such as hydroxyethylcellulose, 0.1-10% of an anal dilator such as calcium channel blocker such as diltiazem, and 0.5-50% non-aqueous vehicle such as glycerin. 
Levine et al. teach a preferred embodiment comprising 3.50% diltiazem, 1.00% polycarbophil USP, 2.00% NATROSOL 250 HHX (hydroxyethylcellulose), 12.90% glycerol USP/BP, 0.80% sorbic acid, 0.18% methyl hydroxybenzoate NF, EP, and 79.62% purified water USP/EP (paragraph 0049, Ex. 29). Sorbic acid and methylhydroxybenzoate are preservatives, which maybe substituted by other known preservatives, such as benzoic acid, propylparaben, or propionic acid (paragraph 0051). Glycerol is a humectant; alternative humectants include, for example, propylene glycol and dipropylene glycol (paragraph 0054). The composition comprises an anti-dysrhythmic treating agent comprising one or more agents selected from lidocaine and diltiazem (prior art claims 1 -3 and 5). Diltiazem is a calcium channel blocker (paragraph 0019). Lidocaine is an (amide) anesthetic (paragraph 0017). The composition of the invention is to be applied vaginally (topical), and may be formulated as any appropriate vaginal composition, such as, without limitation, a gel or cream, or even a gelifying tablet for administration (paragraph 0031). Blanco teach that NATROSOL 250 HHX is hydroxyethylcellulose (paragraph 0047). Therefore, the instant claims are anticipated by the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-6, 9-11, 14-17, 20, 21, 23, 24, 26, 27, 32, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Levine et al. (US Patent Application Published Under the PCT 2003/0114394 A1, Published 06/19/2003) as evidenced by Blanco (US Patent Application Publication 2003/0035850 A1, Published 02/20/2003).
The claims are further directed to the composition comprising lidocaine. The claims are further directed to the composition comprising an organic solvent. The claims are further directed to the composition comprising 0.01-1.0% of an antioxidant such as propionic acid. The claims are further directed to the composition being in the form of a cream or gel. 
The teachings of Levine et al. are discussed above.
Levine et al. lacks a teaching wherein a preferred composition comprises both diltiazem and lidocaine. Levine et al. lacks a teaching wherein the preferred composition comprises an organic solvent. Levine lacks a teaching wherein the preferred composition comprises an antioxidant. However, Levine et al. makes such a composition obvious. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to add lidocaine to the preferred composition comprising diltiazem of Levine et al. and have a reasonable expectation of success. One would have been motivated to do so since Levine et al. teach that more than one anti-dysrhythmic treating agent can be included in the composition and that lidocaine and diltiazem are both anti-dysrhythmic treating agents. The amount of lidocaine instantly claimed would have been obvious to one of ordinary skill in the art at the time of the instant invention through routine optimization of the treatment regimine.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to substitute Sorbic acid and methylhydroxybenzoate for propionic acid in the preferred composition of Levine and have a reasonable expectation of success. One would have been motivated to do so since Levine et al. teach that they are functional alternatives that can be substitute one for another. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to substitute glycerol for propylene glycol in the preferred composition of Levine and have a reasonable expectation of success. One would have been motivated to do so since Levine et al. teach that they are functional alternatives that can be substitute one for another. Propylene glycol has been defined in the instant specification as an appropriate organic solvent
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to form the composition Levine et al. into a cream or gel and have a reasonable expectation of success. One would have been motivated to do so since Levine et al. teach that they are forms that are useful for application vaginally. 
Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/               Primary Examiner, Art Unit 1617